Case 1:20-cv-03700-JKB Document 19 Filed 01/19/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

CHARLES H. CARTER, *
Plaintiff,
v. *
CIVIL NO. JKB-20-3700
GARDAWORLD SECURITY SERVICES ,
-— US, ef al.,
Defendants. *
* * * * te * * * * * é e
MEMORANDUM AND ORDER

Pending before the Court are Plaintiff's Motion for Default (ECF Nos. 14, 15, 16) and
Motion for Sanctions (ECF No. 17). No hearing is necessary. See Local Rule 105.6 (D. Md.
2018). Both motions are DENIED.

As set forth in Defendants’ Opposition to Plaintiff's Motion for Default (ECF No. 18),
Defendants filed their Notice of Removal (ECF No. 1) and Motion to Dismiss (ECF No. 10) within
the time prescribed by the Federal Rules of Civil Procedure. Therefore, default is unwarranted
and Plaintiffs Motion for Default (ECF Nos. 14, 15, 16) is DENIED.

Likewise, sanctions against Defendants are entirely unwarranted. Plaintiff's arguments
regarding the timeliness of Defendants’ service and the accuracy of the description of events in
Defendants’ Motion to Dismiss (ECF No. 18) are the proper subjects of Plaintiff's forthcoming
response to that Motion, not a motion for sanctions. Accordingly, Plaintiffs Motion for Sanctions

(ECF No. 17) is DENIED. The Court reminds Plaintiff that, as set forth in Local Rule 105.8 (D.

Md. 2018), “[t]he Court expects that motions for sanctions will not be filed as a matter of course

 
Case 1:20-cv-03700-JKB Document 19 Filed 01/19/21 Page 2 of 2

[and] will consider in appropriate cases imposing sanctions upon parties who file unjustified

sanctions motions.”

DATED this [7 th day of January, 2021.

BY THE COURT:

James K. Bredar
Chief Judge
